Citation Nr: 1542348	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-28 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1970.  He died in October 2007.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide additional notice and toobtain additional medical records and a VA medical opinion.  The action specified in the June 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the entire evidentiary record, to include arguments offered by the appellant and her representative, the Board finds that further RO action in this appeal is warranted.

The Veteran died on October [redacted], 2007.  His death certificate lists the immediate cause of death as sudden unexpected cardiac death with underlying hypertensive cardiovascular disease.  An autopsy report included anatomic diagnoses of cardiomegaly and left ventricular hypertrophy (LVH), "bridging" of the left anterior descending artery, atherosclerotic cardiovascular disease with a 20 percent narrowing of the right coronary artery, bilateral pulmonary edema, and cholethithiasis.

The appellant and her representative have raised several theories of service connection entitlement, all of which are deemed as part of the appeal regardless of when the issue has been raised in the record.  See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim).  The Board must also consider all reasonably raised service connection theories even if not specifically raised by the claimant.  Douglas v. Derwinski, 2 Vet. App. 435 (1992) (evidence reasonably raising a service-connection theory not specifically raised by the claimant must be considered in adjudicating a claim).

As part of the Board's June 2013 Remand, a VA medical opinion was obtained that addressed several of the appellant's theories of entitlement, including her contentions that the Veteran's hypertension and hypertensive heart disease were caused and/or aggravated by PTSD and that the Veteran's hypertensive heart disease was first manifest within one year of service allowing for presumptive service connection as a chronic disease under 38 C.F.R. § 3.309(a).

However, the appellant has also argued the Veteran's hypertension and hypertensive heart disease were caused and/or aggravated by herbicide exposure during the Veteran's service in the Republic of Vietnam.  The Board notes that the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  In the instant case, VA concedes that the Veteran was exposed to herbicides while serving in the Republic of Vietnam during the Vietnam Era.  As such, and although hypertension is not a recognized presumptive disorder of herbicide exposure, the possibility exists that the Veteran's hypertension is related to herbicide exposure on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  Accordingly, on remand, a VA medical opinion addressing this theory of entitlement should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claims folder for a VA medical opinion to address the relationship (if any) between his hypertension and hypertensive heart disease and his presumed herbicide exposure in Vietnam.   

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension and hypertensive heart disease were caused or permanently aggravated by the Veteran's active military service, in particular the Veteran's presumed exposure to Agent Orange and other herbicides during service in the Republic of Vietnam from January 1969 to March 1970.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

